Citation Nr: 1035622	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
carpal tunnel syndrome of the right hand and wrist. 

2.  Entitlement to in initial rating in excess of 10 percent for 
carpal tunnel syndrome of the left hand and wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1969 
and from August 1970 to August 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and 10 percent ratings each for right and left carpal 
tunnel syndrome.  

The Veteran testified before the Board sitting at the RO in April 
2010.  Testimony at the hearing was confined to the two issues on 
the title page.  A transcript of the hearing is associated with 
the claims file. 

The Veteran also has an appeal before the Board from a decision 
that denied service connection for migraine headaches and a 
vision disorder.  A hearing on these issues was held by another 
Veterans Law Judge in July 2009.  No evidence relevant to these 
issues was received at the hearing before the undersigned in 
April 2010.  Therefore, a separate decision will be issued by the 
Judge who presided at the earlier hearing for these issues.  
38 C.F.R. § 20.707 (2009).  


FINDINGS OF FACT

1.  The Veteran is left handed. 

2.  The Veteran's bilateral carpal tunnel syndrome is manifested 
by morning stiffness, weakness, and loss of grip strength.  The 
Veteran has difficulty pushing or pulling with the hands, holding 
objects, and removing caps from containers.  The Veteran is able 
to close the fingers of both hands to the palm and oppose both 
thumbs with the fingers.  Nerve conduction and electromyography 
studies showed amplitude, sensor velocity, and motor latencies.  
X-rays showed minimum or mild degenerative joint disease of the 
hands.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 10 
percent for carpal tunnel syndrome of the right hand and wrist 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.14, 4.50, 4.59, 4.71a, Diagnostic Code 5003, 4.124a, 
Diagnostic Code 8515 (2009). 

2.  The criteria for an initial or staged rating in excess of 10 
percent for carpal tunnel syndrome of the left hand and wrist 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.14, 4.50, 4.59, 4.71a, Diagnostic Code 5003, 4.124a, 
Diagnostic Code 8515 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006).  Accordingly, no further duty to notify was applicable 
once service connection had been granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy yeoman and retired at the rank 
of Yeoman First Class.  He contends that his bilateral carpal 
tunnel syndrome is more severe than is contemplated by the 
current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Diseases of the peripheral nerves and their residuals are rated 
from 10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis, whether due to varied level of a nerve lesion or to 
partial regeneration.  When involvement is wholly sensory, the 
rating should be for a mild or at most moderate degree.  
Consideration is given to deformities, inability to extend or 
flex fingers or wrist or make a fist, and defective opposition or 
abduction of the thumb.  Ratings are for unilateral involvement.  
For incomplete paralysis of the median nerve, a ten percent 
rating is warranted for mild symptoms.  A 30 percent rating is 
warranted for moderate symptoms on the dominant side and 20 
percent on the non-dominant side.  A 50 percent rating is 
warranted for severe symptoms on the dominant side and 40 percent 
on the non-dominant side.  Higher ratings are warranted for 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Similar but somewhat lower rating criteria are provided for 
incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  The Board will apply the criteria most 
favorable to the Veteran.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In a February 2008 statement, the Veteran reported that his 
duties as a Navy yeoman involved extensive use of manual and 
electric typewriters.  Service treatment records showed that the 
Veteran sought treatment in January 1983 for right hand pain, 
weakness, and loss of grip strength.  In an April 1984 retirement 
physical examination, the Veteran reported that he was left 
handed and experienced a history of right index finger pain. The 
examiner noted no upper extremity abnormalities.  

The Veteran further noted in his statement that he was diagnosed 
with arthritis in a November 1984 VA examination shortly after 
retirement.  Records of this examination showed that the Veteran 
reported morning stiffness at the base of the fingers in both 
hands.  X-rays of the hands were normal.  The examiner diagnosed 
arthritis only in the large toe of the left foot.  However, in 
October 2001, a VA primary care examiner noted the Veteran's 
report of right and left thumb pain for the previous three 
months.  X-rays of the hands showed minimal bilateral 
degenerative joint disease.  

In March 2007, the Veteran underwent nerve conduction studies at 
a private clinic.  The electromyographer noted deficiencies in 
potential amplitude, sensory conduction velocities, and motor 
distal latencies.  The evaluator concluded that the study results 
were abnormal and suggested mild polyneuropathy in both upper 
extremities with the possibility of superimposed bilateral carpal 
tunnel syndrome.  The same month, a magnetic resonance image of 
the cervical spine showed mild to moderate cervical spondylosis.  
In July 2007, the Veteran's private physician reviewed the test 
results and diagnosed possible carpal tunnel syndrome.  In an 
October 2007 letter, a private neurosurgeon also concurred in the 
diagnoses of cervical spondylosis and carpal tunnel syndrome.  

In June 2008, a VA orthopedic physician noted the Veteran's 
service history of administrative work, the onset of right hand 
pain in January 1983, and a decrease in right hand strength and 
dexterity.  On examination, the Veteran was able to close fingers 
to the palm and oppose the thumb to all fingers with full finger 
extension of both hands.  The physician noted mild to moderate 
weakness in pushing and pulling especially with the right hand.  
The physician noted that the Veteran had no difficulty handling 
documents and papers showing no loss of dexterity.  X-rays of 
both hands were normal with no osseous structures or loss of 
joint spacing.  The physician noted that the Veteran was 
unemployed and concluded that the impact of the bilateral hand 
disability was moderate for recreation and sports and mild for 
all other daily activities.  

In a September 2008 letter, the private neurosurgeon from 2007 
noted that the Veteran experienced a cerebrovascular accident 
with residual left-sided weakness.  He did not note the date of 
the event and the claims file contains no relevant treatment 
records.  The neurosurgeon also noted that the Veteran was under 
treatment for diabetes and hypertension.  The neurosurgeon again 
referred to the nerve testing and imaging and diagnosed mild 
sensory polyneuropathy affecting both upper extremities.  

In a January 2009 letter, the private primary care physician from 
2007 noted that the Veteran experience hyperesthesia or tingling 
sensation in both hands and fingers and frequently dropped 
objects.  He did not note the presence of hand tremors.  On 
examination, the physician noted that the Veteran was unable to 
fully extend all fingers on both hands.  In February 2009, a VA 
physician noted a review of the medical records including the 
2007 nerve testing and imaging.  The physician did not perform 
another examination but provided an opinion that the Veteran's 
carpal tunnel syndrome was at least as likely as not related to 
his typing duties in service.   In October 2009, another private 
physician provided an instructional report on the general nature 
and causes of carpal tunnel syndrome.  He did not perform an 
examination of the Veteran or provide clinical comments.  
However, he concluded that the Veteran could no longer engage in 
any income generating employment as a result of low back and 
bilateral carpal tunnel syndrome, the latter precluding any work 
requiring prolonged use of a typewriter or computer.  The 
physician did note that wrist support devices, injections, and 
surgery can be used to obtain relief and restore function.  

In December 2009, a VA physician noted that additional 
electromyography and nerve conduction studies were obtained that 
showed sensorimotor polyneuropathy of the upper and lower 
extremity nerves.  The only findings specifically for the hands 
showed normal motor strength of wrist flexion and extension, 
finger flexion and abduction, and thumb opposition.  

In an April 2010 Board hearing, the Veteran stated that he was 
unable to fasten buttons or remove the cap from medicine 
containers.  He stated that he was not receiving medical 
treatment for the disability with the exception of hand massage 
and hot soaking several times per week.  He stated that none of 
his medical care providers recommended surgery, and he did not 
discuss the use of wrist braces or other support devices.  He 
also stated that he experienced hand tremors during the nerve 
conduction testing that involved the use of sharp needles.  The 
Veteran contended that the VA examiner in December 2009 did not 
properly document all his hand symptoms including notations 
regarding tremors during the testing.   

The Board concludes that a rating in excess of 10 percent for 
right and left carpal tunnel syndrome is not warranted at any 
time during the period covered by this appeal.  The Board 
concludes that the Veteran's carpal tunnel syndrome is overlaid 
by more extensive peripheral neuropathy associated with non-
service-connected cervical spondylosis as diagnosed by several 
examiners in 2007.  

The Board further concludes that the level of partial paralysis 
of the bilateral wrists and fingers under Diagnostic Code 8515 is 
best characterized as mild and not moderate.  The Board places 
some probative weight on the Veteran's reports of morning hand 
stiffness, tingling sensation, and loss of grip strength causing 
him to drop objects and be unable to fasten buttons or remove 
bottle caps.  The Veteran is competent to report his observable 
symptoms and his reports are credible because they have been 
accepted by his examining physician as consistent with the 
clinical studies.  The Board places less probative weight on the 
Veteran's reports of hand tremors.  At his hearing, he reported 
the tremors were associated with clinical nerve testing.  
Notwithstanding the Veteran's criticism of a VA physician's 
reports in December 2009, none of the other examiners mentioned 
the presence of hand tremors.   

The Board places no probative weight on the instructional report 
by the private physician in October 2009.  The document was 
written as an informational treatise on the general nature of 
carpal tunnel syndrome.  The physician made no reference to an 
examination of the Veteran or a review of his records.  His 
conclusions regarding the Veteran's capacity for employment were 
without any rationale or direct application to the Veteran's 
specific symptoms.  

A higher rating for moderate symptoms is not warranted.  The 
Board places greater probative weight on the examination reports 
in June 2008, December 2009, and the January 2009 letter that 
show that the Veteran is able to close a fist and oppose the 
thumb with sufficient dexterity to handle a bundle of documents.  
Motor testing of the wrists and fingers was normal in December 
2009.     
Although physicians noted that the Veteran should avoid the use 
of a keyboard and that there is moderate impairment of recreation 
and sports activities, the Veteran displays mild impairment of 
all other forms of daily activities including activities such as 
opening bottles, fastening buttons, and other functions requiring 
fine hand motor skills.  The Veteran receives no regular medical 
care for his wrists and fingers and his clinicians have not found 
his disorder sufficiently severe or disabling to warrant surgery 
or the use of support devices.  The Veteran is able to accomplish 
the activities of daily living such as shopping and performing 
household chores.   

The Board considered whether an alternative rating is warranted 
for degenerative joint disease of the right and left wrist.  Some 
but not all X-rays obtained since discharge from service showed 
mild degenerative joint disease.  However, as the Veteran is able 
to close fingers to the palm of both hands and oppose both thumbs 
with fingers, there is no evidence of limitation of motion of the 
fingers, and no clinical observations or reports from the Veteran 
of limitation of motion of the wrist.  Therefore, a single rating 
of 10 percent for both hands under Diagnostic Code 5003 for two 
major joints with no limitation of motion or incapacitating 
episodes would be warranted but less advantageous to the Veteran.  
A separate rating for degenerative arthritis to be combined with 
ratings for partial nerve paralysis is not warranted as it would 
constitute impermissible pyramiding of multiple ratings for the 
same manifestations.   See 38 C.F.R. § 4.14.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral carpal tunnel 
syndrome results in a unique disability that is not addressed by 
the rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with employment 
that would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Clinicians have advised the 
Veteran to avoid use of keyboard devices and other activities 
requiring fine hand motor skills.  However, the Veteran does have 
sufficient dexterity to handle documents and perform most 
activities of daily living.  Therefore, the Board concludes that 
the Veteran is not precluded from all forms of gainful 
employment.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged rating in excess of 10 percent for carpal 
tunnel syndrome of the right hand and wrist is denied.  

An initial or staged rating in excess of 10 percent for carpal 
tunnel syndrome of the left hand and wrist is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


